FILED
                             NOT FOR PUBLICATION                             MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARJINDER KUMAR,                                 No. 09-71392

               Petitioner,                       Agency No. A071-944-709

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Harjinder Kumar, a native and citizen of India, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008),

and we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Kumar’s second motion to

reopen as untimely where the motion was filed over a year and a half after the

BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Kumar failed to present

sufficient evidence of changed circumstances in India to qualify for an exception to

the time limit, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d at 996-

97 (evidence must demonstrate prima facie eligibility for relief in order to reopen

proceedings based on changed country conditions).

      This court lacks jurisdiction to review Kumar’s contention that his former

counsel was ineffective. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(court lacks jurisdiction to review contentions not raised before the agency).

      Finally, Kumar’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                      09-71392